Per Curiam.

Admitting that the rent was payable in repairs, yet the amount of the rent, and, consequently, the extent of the impairs, was certain, being fixed at 70 dollars. The i-emedy by distress then applied to this case. A landlord may distrain for services, as well as for money due by way of rent; and the books specify a variety of services and duties for which the party had this remedy at the common law. The great principle was, that the service be certain, or capable of being reduced to certainty, so that upon the avowry, the lord might be able to ascertain and recover the damages for non-performance. If a tenant held of his lord by the service of shearing the sheep of the manor, the lord might distrain for this service. (Co. Litt. 96. a.) There must be a new trial, for misdirection, with costs to abide the event of the suit.
New trial granted.